Territory of Michigan, to wit
The United States to the Marshall of the territory of Michigan, Greeting: You are hereby commanded to take Joseph Campeau if he may be found within the territory of Michigan, and him Safely Keep, So that you may have his body before our Judges of our Supreme Court, at Detroit, on the third monday in September instant then & there in our Said Court, before our Judges, to answer Barnabé Campeau in a plea of Covenant *116broken to the damage of the Said Barnabé Campeau, as is Said two thousand dollars which Shall then & there be made to appear with other damages; and of this writ make due return. Witness Augustus B. Woodward Chief Judge of our Said Court, at Detroit, the eigth day of September one thousand eight hundred Seven Peter Audrain, Clerk

[In the handwriting of William McDowell Scott]


[In the handwriting of Peter Audrain]